Citation Nr: 0317011	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  02-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah




THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA 
death pension benefits in the calculated amount of 
$48,663.00.  




ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from March 1941 to July 1945.  
The appellant in this case is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Salt Lake City, Utah.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist the claimant in obtaining 
evidence necessary to substantiate her claim and includes an 
enhanced duty to notify her as to the information and 
evidence necessary to substantiate her claim.  The record 
does not reflect that the RO has properly notified the 
appellant as to the information and evidence necessary to 
substantiate her claim for a waiver of recovery of an 
overpayment of death pension benefits.  


Therefore, this case is REMANDED to the RO for the following 
additional action:  

The RO must assure compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the claimant 
which evidence the VA will obtain and 
which evidence the claimant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claim of the impact of the 
notification requirements on her claim. 

If and only if additional evidence is 
received, the RO should again consider 
the appellant's claim.  If any action 
taken remains adverse to her, she should 
be furnished a supplemental statement of 
the case and should again be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



